

117 HRES 574 IH: Recognizing the 75th anniversary of the Fulbright Program.
U.S. House of Representatives
2021-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 574IN THE HOUSE OF REPRESENTATIVESJuly 29, 2021Mr. Womack (for himself, Mr. Hill, Mr. Crawford, Mr. Westerman, Mr. Cole, Mr. Rogers of Kentucky, Mr. Bishop of Georgia, Mrs. Hinson, Ms. Kaptur, Mr. Price of North Carolina, Ms. Pingree, Mr. Ruppersberger, Mr. Case, Mr. Kilmer, Mr. Carson, and Ms. Castor of Florida) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONRecognizing the 75th anniversary of the Fulbright Program.Whereas August 1, 2021, marks the 75th anniversary of President Harry S. Truman signing into law the Act of August 1, 1946 (60 Stat. 754, chapter 723) (commonly known as the Fulbright Act of 1946);Whereas the Fulbright Program was established by Senator James William Fulbright of Arkansas for the promotion of international good will through the exchange of students in the fields of education, culture, and science;Whereas the Fulbright Program is sponsored by the Bureau of Educational and Cultural Affairs of the Department of State;Whereas the Fulbright Program provides approximately 8,000 grants annually and, as of 2021, operates in more than 160 countries, including 49 that have established cost-sharing binational commissions;Whereas approximately 1,300 institutions of higher education in the United States, both public and private, host students at home and send scholars abroad;Whereas current Fulbright students and scholars hail from all 50 States and 2 United States territories, and approximately a quarter are from minority or underrepresented populations;Whereas approximately 400,000 individuals from across the globe have benefitted from this unique opportunity;Whereas alumni of the Fulbright Program include 60 Nobel Prize laureates, 75 MacArthur Foundation fellows, 89 recipients of the Pulitzer Prize, 39 current or former heads of state or government, 16 Presidential Medal of Freedom recipients, 5 members of Congress, and a former Secretary General of the United Nations;Whereas, on April 21, 2016, an American elm was planted on the grounds of the United States Capitol in recognition of the 70th anniversary of the Fulbright Program; andWhereas the Fulbright Program promotes United States higher education abroad and remains a valuable diplomatic tool: Now, therefore, be itThat the House of Representatives—(1)recognizes the 75th anniversary of the Fulbright Program;(2)encourages the President and the Secretary of State to work with the Bureau of Educational and Cultural Affairs of the Department of State to support the work of the Fulbright Program;(3)congratulates all past and present recipients of Fulbright awards; and(4)calls on students, scholars, and professionals around the world to seek out opportunities to engage with each other and promote international good will. 